West, J.
(dissenting): The opinion appears to depart from the rule touching the degree of care oyer passengers which is required of carriers. It is a slight matter to have a spring sufficient to hold a door back, and a door swinging with the movement of the car because of the lack of such a spring is manifestly dangerous to alighting passengers, just about as dangerous as a hole in the platform or any one of a thousand other impediments to safe egress. I think the rule should be followed which is declared in Walters v. Railway Co., 82 Kan. 739, 741, 109 Pac. 173; Lynch v. Railway Co., 92 Kan. 735, 142 Pac. 938, and 4 R. C. L. 1144, 1200, 1208, §§ 586, 623, 631.